Citation Nr: 1119970	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-38 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2009 the Veteran was afforded a video conference hearing before the Board.  A transcript is of record.  

This appeal was previously before the Board in December 2009, at which time it was remanded for a VA audiological examination to address the current severity of the Veteran's hearing loss in regards to occupational functioning.  The Veteran was afforded a VA audiological examination in March 2010, which did not obtain valid testing results, and an April 2010 addendum was added to the examination report.  Then, the Veteran was re-examined in February 2011, and hearing difficulty was discussed in relation to his occupational difficulties.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran has demonstrated no worse than Level II hearing in the right ear, and no worse than Level III hearing in the left ear.



CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In November 2005, March 2006, May and July 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the March 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, complete notice was also not issued prior to the January 2006 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in March 2011.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in February 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In November 2009, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran's representative argues that the case should be remanded again.  He noted that the March 2010 VA examination indicated that pure tone testing was considered invalid, and, thus, a new examination should be ordered.  The representative, however, failed to notice the April 2010 amendment and February 2011 examination.  The Board finds that the February 2011 examination was adequate for rating purposes.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  To evaluate the degree of disability from service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

A March 2003 VA audiological evaluation revealed pure tone thresholds, in decibels (dBs), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
65
65
LEFT
10
30
60
55
65

The average pure tone threshold was 39 dBs in the right ear and 53 dBs in the left ear.  Speech recognition scores were 96 percent in the right ear, and 92 percent in the left ear.  Asymmetry in hearing loss was noted.  

VA treatment records from March 2003 through August 2006 show bilateral moderately severe sensorineural hearing loss.  Significant asymmetry was noted, with left ear hearing loss worse than right ear hearing loss.  The Veteran reported consistent difficulty in everyday listening situations, resulting in frequent frustration.  He was fitted with new hearing aids to address his difficulty with hearing loss.  During this time he also complained of left ear pain in association with an upper respiratory infection.  

A private audiogram from September 2005 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
65
75
75
LEFT
30
50
80
75
70

No speech recognition scores were provided.  Thus, the Board is unable to translate the aforementioned findings into scores that can be used to quantifiably assess the severity of the Veteran's hearing loss for rating purposes, using Tables VI and VII in 38 C.F.R. § 4.85. 

VA treatment notes, also from September 2005, showed pure tone thresholds within normal limits at 250 Hz, sloping to a severe sensorineural hearing loss from 3000 to 4000 Hz in the right ear.  Pure tone thresholds of the left ear were within normal limits at 250 Hz, sloping to a severe sensorineural hearing loss from 1500 to 6000 Hz.  Word recognition scores were 84 percent at an 85 dB presentation level in the right ear, and 72 percent at an 85 dB presentation level in the left ear.  The Veteran experienced significant threshold shifts bilaterally, including a 50dB increase in hearing loss at 2000 Hz in the right ear.  The Veteran was referred for hearing aid evaluation.  

On a later VA authorized audiological examination in September 2005, pure tone testing was considered to be of questionable validity.  There was poor agreement between responses to speech and pure tones, and variability was noted using ascending and descending test methods.  As such, this examination was inadequate for rating purposes.  

In December 2005, the Veteran's wife wrote that she had witnessed the Veteran's hearing capability progressively decline during the previous sixteen years.  She conveyed that it was difficult for her and their children to effectively communicate with the Veteran.  She revealed that there were frustrating moments when the Veteran could not hear important conversations, as well as embarrassing moments when he would speak at an inappropriately loud level due to his inability to hear  himself accurately.  

An October 2006 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
60
65
LEFT
10
40
65
65
60

The average pure tone threshold was 48 dBs in the right ear and 58 dBs in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  In the right ear, hearing was within normal limits to 1000 Hz, with moderate to severe sensorineural hearing loss from 2000 to 6000 Hz, and mild loss at 8000Hz.  In the left ear, hearing was within normal limits to 500 Hz, with moderate to severe sensorineural hearing loss from 1000 to 8000 Hz.  Periodic rechecking was recommended due to the asymmetry in hearing loss.  

Private audiological testing from May 2008 demonstrated that the Veteran had puretone thresholds of 15 dBs at 500 Hz, 10 dBs at 1000 Hz, and 45 dBs at 2000 Hz in the right ear.  In the left ear, he had puretone thresholds of 15 dBs at 500 Hz, 45 dBs at 1000 Hz, and 60 dBs at 2000 Hz.  Testing at 3000 and 4000 Hz was not included, and speech discrimination scores were not reported.  Thus, the Board is unable to translate the aforementioned private audiological findings into scores that can be used to quantifiably assess the severity of the Veteran's hearing loss for rating purposes, using Tables VI and VII in 38 C.F.R. § 4.85. 

VA treatment records from September 2005 to April 2009 indicate that the Veteran reported continued hearing loss.  He also reported wearing his hearing aids primarily while working as a city bus driver.  The Veteran reported that he continued to experience hearing loss, and difficulty hearing even with hearing aids.

At his November 2009 video conference hearing, the Veteran contended that he experienced moderately severe hearing loss.  He indicated that his hearing impairment affected his communication with others.  He expressed that he experienced difficulty understanding words.  Specifically, he would misunderstand what was said despite paying attention and straining to hear.  The Veteran indicated that he was employed as a coach operator, and that his hearing condition affected his employment.  In particular, he contended that with the added noises from the engine and air conditioner or heater, he experienced difficulty hearing passengers who asked questions, or called out their upcoming stops.  He also experienced difficulty understanding the names of the bus stops that were called, or hearing the bell, such that he missed making some stops.  The Veteran had not experienced an accident due to his hearing difficulty; however, he had missed stops and miscommunicated with passengers due to his difficulty hearing.  The Veteran indicated that he experienced stress when trying to pay attention to what was said, and embarrassment when he misunderstood the speaker.  He indicated that his response when he could not understand others was to laugh or to say "okay" without knowing if this was appropriate.  

In March 2010, the Veteran had a VA audiological evaluation in which he complained of diminished hearing and difficulty hearing speech clearly, especially with multiple speakers or background noise.  Pure tone threshold results were not reported, because they were considered invalid.  Speech recognition scores of 92 percent in the right ear and 96 percent in the left ear were reported, such that word recognition was good for the right ear, and excellent for the left ear.  Again, the Board is unable to translate the aforementioned findings into scores that can be used to quantifiably assess the severity of the Veteran's hearing loss for rating purposes, using Tables VI and VII in 38 C.F.R. § 4.85. 

An April 2010 addendum was made following review of the claims folder.  In reviewing all the audiograms of record, it was noted that the Veteran's hearing loss had its onset in service, and was most significant in the left ear.  In addition, the right ear hearing tests showed progressively worse hearing loss to a moderate to severe degree from 2000 to 4000 Hz, with left ear hearing loss progressively worse at 1000 Hz, and consistent severe hearing loss from 2000 to 4000 Hz.  The examiner noted that the Veteran was a city bus driver, and as such, his hearing loss could significantly effect his functioning in that capacity as background noise presented a difficulty.  In addition, the examiner opined that the hearing loss should not significantly affect his functioning in other work environments with less background noise.  Although the Veteran was deemed not to be unemployable, the examiner did indicate that certain work environments would prove more difficult with bilateral hearing loss in the mid-to-high frequencies.  The Veteran was encouraged to seek additional assistive devices for his hearing loss.  

Audiological evaluation in February 2011 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
65
65
LEFT
15
40
65
65
65

The average pure tone threshold was 53 dBs in the right ear and 59 dBs in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  As such, there was moderately severe to mild sensorineural hearing loss in the right ear from 1000 to 8000 Hz, and moderately severe sensorineural hearing loss from 1000 to 8000 Hz in the left ear.  Comments regarding the effects of hearing loss on the Veteran's employment were noted to be the same as those expressed in the April 2010 addendum.  Significant effects on the Veteran's occupation, and hearing difficulty impacting his occupational activities were noted.  

Applying the values of the October 2006 and February 2011 examinations that provided both pure tone thresholds and speech recognition ability to the rating criteria results gives a numeric designation of no worse than Level II in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of this level of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating, which has already been awarded by the RO; thus, the Board finds a compensable rating on a schedular basis for bilateral hearing loss is not warranted.  Additionally, the evidence does not show that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration has been given to section 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the aforementioned examination findings.  Pure tone threshold levels were neither 55 dBs or higher at each of the four frequencies, i.e., at 1000, 2000, 3000 and 4000 Hz, nor were they 30 dBs or less at 1000 Hz and 70 decibels or more at 2000 Hz.  See 38 C.F.R. § 4.86. 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted, 

"[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  

Id.

In February 2011, the examiner noted that there were significant effects on the Veteran's occupation as his hearing difficulty caused difficulties in occupational functioning.  The examiner referenced an April 2010 addendum to an earlier examination, in which the Veteran's occupation as a city bus driver was discussed in relation to his hearing loss, and how that could significantly effect his functioning in that capacity as background noise presented a difficulty, whereas in other work environments with less background noise the hearing loss should not significantly affect his functioning.  Although the Veteran was not unemployable, the examiner indicated that certain work environments would prove more difficult with bilateral hearing loss in the mid-to-high frequencies.  Further, the Veteran was encouraged to seek additional assistive devices for his hearing loss.  The examiner did not indicate that there otherwise existed an unusual functional or occupational impairment resulting from the Veteran's hearing loss symptomatology.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and examiners fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Veteran's primary complaints were in regards to the functional impact of his service-connected hearing loss upon his employment and personal life, in particular the difficulty he experienced hearing his passengers' call for stops.  A VA examiner noted hearing loss could significantly affect the Veteran's functioning as a city bus driver, as background noise presented a difficulty, and that certain work environments would prove more difficult with bilateral hearing loss in the mid-to-high frequencies.  The Board acknowledges that there are significant effects in regards to his occupation as a city bus driver due to his hearing difficulty; however, marked interference with employment is not shown beyond the industrial impairment contemplated by the rating schedule.  Thus, the rating criteria contemplate not only his symptoms, but the severity of his disability.  In short, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule, and the Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the evidence of record supports a noncompensable rating for the Veteran's bilateral hearing loss throughout the appeals period.  As a preponderance of the evidence is against the award of a compensable rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


